DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2020 has been entered.
The RCE filing amends claim 2.
Claims 4 and 17-20 have been cancelled.
Claim 22 has been added.
Claims 1-3, 5-16, 21 and 22 are pending and have been considered on the merits herein.
Claims 1 and 5-16 have been previously indicated as allowable, with reasons reflecting as such in previous actions.
Allowable Subject Matter
Claims 1-3, 5-16, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 5-16 have been previously discussed in terms of reasons for allowability in the final rejection of March 18, 2020.  
Regarding newly amended claim 2, the prior art fails to disclose a rotary junction box which utilizes the rotary junction box configurations of connectivity described in the newly amended limitations with the honeycomb and couplers previously presented.  As argued by the applicant in the remarks of 5/15/2020 on pages 8-10, the previously cited art of EBERSPACHER et al, DUNTON et al and YAMAWAKI et al fail to address these limitations.  While YAMAWAKI et al teaches the use of a switching mechanism which can function to manipulate the series and parallel connectivity, YAMAWAKI et al fails th, 9th and 10th limitations.  Since the cited art is deemed to be the closest available prior art, the claim as amended is interpreted to read free of the available prior art either alone or in combinations supported by teaching, suggestion or motivation placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        1/28/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        1/29/2021